DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 5, 2022 has been entered. Claims 1, 6-10, 19, 21, 23 remain pending in the application. Claims 2-5, 11-18, 20, and 22 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed July 07, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) in further view of Goral et al. (USPN 8652104). 

Regarding claim 1, Burkholz discloses a catheter assembly (catheter assembly 10), comprising: 
a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); 
a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); 
a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; and 
a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly disclose a distal-most portion of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position; and a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter; wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves, wherein the metal coil comprises a distal end coupled to the catheter adapter. 
Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal position (Figure 11, and Figure 9, for example) to a distal position (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]; wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11), wherein the metal coil (spring member 68) comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metallic helical coil spring surrounding the septum actuator and coupled to the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]). 
Modified Burkholz fails to explicitly disclose a distal-most portion of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position. 
Goral teaches a catheter assembly (catheter assembly 10, Figures 1-10), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 18) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit (slit 82) in the barrier (membrane 72) in response to movement of the septum from a proximal position (Figure 1) to a distal position (Figure 10), wherein a distal-most portion of the septum (distal portion 74 of seal member 18) comprises opposing protrusions (formed by sealing lip 87) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 1) and the distal position (Figure 10). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal-most portion of the septum of Burkholz to include opposing protrusions extending inwardly and contacting the septum actuator in both the proximal and distal position based on the teachings of Goral to form a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]).

Regarding claim 6, modified Burkholz teaches the catheter assembly of claim 1, wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1).

Regarding claim 7, modified Burkholz teaches the catheter assembly of claim 6, wherein an outer surface of the tubular body is smooth (Figure 1).

Regarding claim 8, modified Burkholz teaches the catheter assembly of claim 6, wherein the annular lip comprises a generally truncated cone shape (Figure 1).

Regarding claim 9, modified Burkholz teaches the catheter assembly of claim 6, wherein the septum actuator comprises an annular lip (chamfered outer surface 138, not labeled in Figures 1-4). 
Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. 
Goral teaches a catheter assembly (catheter assembly 10, Figures 1-10), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 18) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen having annular lip (barb 50), wherein the septum actuator is configured to penetrate a slit (slit 82) in the barrier (membrane 72) in response to movement of the septum from a proximal position (Figure 1) to a distal position (Figure 10); and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 1 and 9-10). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 

Regarding claim 10, modified Burkholz teaches the catheter assembly of claim 1, wherein a portion of an inner surface of the septum (septum 40) forming the distal cavity (forward receptacle 44) is smooth (Figure 2), wherein the portion is distal to the barrier, wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 2).

Regarding claim 21, modified Burkholz teaches the catheter assembly of claim 1.
Modified Burkholz fails to explicitly teach wherein the metal coil further comprises a proximal end coupled to the distal end of the septum. 
Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (bladder member 56) disposed within the lumen; and a metal coil (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), the metal coil comprising a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter) and a proximal end coupled to the distal end of the septum (proximal end of spring member 68 coupled at distal end of bladder member 56, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the proximal end of the bladder member/septum 56). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metal coil coupled to the catheter adapter and septum based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) in further view of Goral et al. (USPN 8652104) in further view of Paradis (USPN 5806831). 
Regarding claim 19, Burkholz discloses a catheter assembly (catheter assembly 10), comprising: 
a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); 
a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); 
a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; and 
a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3).  
Burkholz fails to explicitly disclose a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter, wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves, wherein the metal coil comprises a distal end coupled to the catheter adapter; wherein an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position, wherein the protrusion contacts the septum actuator when the septum is in the proximal position and the distal position. 
Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal position (Figure 11, and Figure 9, for example) to a distal position (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63] wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11), and wherein the metal coil (spring member 68) comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a helical metal coil surrounding the septum actuator and coupled to the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position, wherein the protrusion contacts the septum actuator when the septum is in the proximal position and the distal position.
Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit in the barrier in response to movement of the septum from a proximal position (Figure 14) to a distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing force generated by the compression of the tubular extension member 206 causes the seal member 200 to axially shift in the proximal direction.” [Col 19, line 39]; “Due to biasing member 204, the seal member 200 is configured to be repeatedly moved between its opened and closed positions therefore providing the multi-use aspect of this design.” [Col 20, line 2]), and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 
Modified Burkholz fails to explicitly teach the protrusion contacts the septum actuator when the septum is in the proximal position and the distal position.
Paradis teaches a catheter assembly (Figures 8A-8C) comprising a catheter adapter (valve 70), a septum (depressible plug 80) disposed within a lumen of the catheter adapter (Figure 8A); a septum actuator (cannula 74) fixed within the lumen (Figure 8A) and comprising an annular lip (end 74-e); and wherein an inner surface of the septum forming the distal cavity (formed by bore 81-b) comprises a protrusion (bore 81-b located directly below wedges 81-w, see Figure 8A), wherein the annular lip (end 74-e) is configured ot pass the protrusion in response to the septum being moved from the proximal position (Figure 8A) to the distal position (Figure 8C), and wherein the protrusion contacts the septum actuator when the septum is in the proximal position (Figure 8A; “The head 81 is in compression sealing contact with end 74-e of the blunt ended, tubular cannula 74 at the bore at 81-b.” [Col 10, lines 14-16]) and the distal position (Figures 8B-8C; “the flexible head has a bore portion below the inclined wedges, the bore portion having an inner surface in sealing contact with the first portion of the tubular cannula when the flexible head is in the first position…wherein the inner surface is in sealing contact with an outside wall of the tubular cannula as the flexible head is moved from the first position to the second position.” [Claims 4-5]).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the septum of Burkholz having the protrusion of Goral to include that the protrusion contacts the septum actuator when the septum is in the proximal position and the distal position based on the teachings of Paradis to provide a fluid-tight seal along the septum actuator in both the proximal and distal positions (Paradis [Claims 4-5]). 

Regarding claim 23, modified Burkholz teaches the catheter assembly of claim 19.
Modified Burkholz fails to explicitly teach wherein the protrusion is a first protrusion, wherein the metal coil further comprises a proximal end coupled to the distal end of the septum, wherein the distal end of the septum comprises opposing second protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position, wherein the opposing second protrusions are distal to the first protrusion. 
Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (bladder member 56) disposed within the lumen; and a metal coil (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), the metal coil comprising a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter) and a proximal end coupled to the distal end of the septum (proximal end of spring member 68 coupled at distal end of bladder member 56, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the proximal end of the bladder member/septum 56). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metal coil coupled to the catheter adapter and septum based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach wherein the protrusion is a first protrusion, wherein the distal end of the septum comprises opposing second protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position, wherein the opposing second protrusions are distal to the first protrusion. 
Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86); a septum actuator (actuator 16); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a first protrusion (annular rib 90), wherein the distal end of the septum (at outlet bore 86) comprises opposing second protrusions (formed by sealing lip 87; Figure 14) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 14) and the distal position (Figure 15), wherein the opposing second protrusions are distal to the first protrusion (Figures 14-15). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the septum of Burkholz to include opposing second protrusions contacting the septum actuator in both the proximal and distal position based on the teachings of Goral to form a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-10, 19, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the argument that “none of the cited references….appear to teach of suggest” the elements of amended claim 1 (Remarks, Page 7), the examiner respectfully disagrees. As detailed above with respect to the amendment of claim 1, Goral, in the embodiment of Figures 1-10, teaches a catheter assembly (10), comprising: a septum (18); and a septum actuator (16), wherein a distal-most portion of the septum (distal portion 74 of seal member 18) comprises opposing protrusions (formed by sealing lip 87) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 1) and the distal position (Figure 10) for the purpose of forming a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]). It is noted that this rejection differs from that of similar claims 9 and 21 is the Non-Final Rejection mailed 07/07/22 because a different embodiment of Goral is relied upon in the present rejection (embodiment of Figures 1-10 in the present rejection of claim 1, versus the embodiment of claims 13-15 in the Non-Final Rejection). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783